—Judgment unanimously affirmed. Memorandum: County Court made a thorough inquiry and recitation on the record of the facts and reasons for invoking its statutory authority to discharge a sworn juror based on the juror’s unavailability (see, People v Page, 72 NY2d 69, 73; see also, CPL 270.35). The juror, who was required to monitor his pregnant wife for a 24-hour period while she took a new medication to treat pregnancy-related *1123complications, indicated that he might be able to return to court the following day, but was unable to guaranty his presence. The court properly balanced the uncertainty of the length of the juror’s absence against the possibility that the victim, a key witness, who was also under a doctor’s care for pregnancy-related complications, might not be available to testify on an adjourned date (see, People v Page, supra). (Appeal from Judgment of Monroe County Court, Bristol, J. — Rape, 1st Degree.) Present — Pine, J. P., Fallon, Wesley, Doerr and Davis, JJ.